Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of Alloy, Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:March 17, 2010 SRB MANAGEMENT, L.P. By: BC Advisors, LLC, its general partner By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact BD MEDIA INVESTORS LP By: SRB Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact SRB GREENWAY OPPORTUNITY FUND, (QP), L.P. By: SRB Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact SRB GREENWAY OPPORTUNITY FUND, L.P. By: SRB Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact BC ADVISORS, LLC By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact STEVEN R. BECKER By: /s/ Richard J. Birns Name: Richard J. Birns Title: Attorney-in-Fact MATTHEW A. DRAPKIN By: /s/Richard J.Birns Name: Richard J. Birns Title: Attorney-in-Fact KLEINHEINZ CAPITAL PARTNERS, INC. By: Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact KLEINHEINZ CAPITAL PARTNERS LDC By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact GLOBAL UNDERVALUED SECURITIES FUND, L.P. By: Kleinheinz Capital Partners, Inc., its investment manager By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact GLOBAL UNDERVALUED SECURITIES FUND (QP), L.P. By: Kleinheinz Capital Partners, Inc., its investment manager By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact GLOBAL UNDERVALUED SECURITIES FUND LTD. By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact GLOBAL UNDERVALUED SECURITIES MASTER FUND, L.P. By: Global Undervalued Securities, L.P., its general partner: By: Kleinheinz Capital Partners, Inc., its investment manager By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact JOHN B. KLEINHEINZ By: /s/Andrew J. Rosell Name: Andrew J. Rosell Title: Attorney-in-Fact
